People v Vielman (2018 NY Slip Op 05708)





People v Vielman


2018 NY Slip Op 05708


Decided on August 8, 2018


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 8, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

JOHN M. LEVENTHAL, J.P.
LEONARD B. AUSTIN
JEFFREY A. COHEN
BETSY BARROS
LINDA CHRISTOPHER, JJ.


2013-05861
 (Ind. No. 1687/13)

[*1]The People of the State of New York, respondent,
vAlex Vielman, appellant.


Paul Skip Laisure, New York, NY (Lynn W. L. Fahey of counsel), for appellant.
Eric Gonzalez, District Attorney, Brooklyn, NY (Leonard Joblove and Morgan J. Dennehy of counsel; Ruby D. Andrade on the memorandum), for respondent.

DECISION & ORDER
Appeal by the defendant, as limited by his motion, from a sentence of the Supreme Court, Kings County (Suzanne Mondo, J.), imposed May 6, 2013, on the ground that the sentence was excessive.
ORDERED that the appeal is dismissed as academic.
The defendant's contention that the sentence imposed was excessive has been rendered academic, as the defendant has fully served his sentence (see People v King, 123 AD3d 738; People v Nicholson, 31 AD3d 468, 469).
LEVENTHAL, J.P., AUSTIN, COHEN, BARROS and CHRISTOPHER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court